Title: General Orders, 11 January 1783
From: Washington, George
To: 


                        
                             Saturday Jany 11th 1783
                            Parole Norfolk,
                            Countersigns Ordnance Penobscot
                        
                        For the day tomorrow Colo. J. Vose.
                        For duty tomorrow the 4th Massachusetts regiment.
                        As the navigation of the Hudson is now, and will probably for some time be impracticable, the Barges which
                            are in possession of officers are to be delivered to the Quarter M. General and all their crews returned to their
                            respective regiments, except those in the service of the Quarter Master General, who will be wanted to man the Ice
                            Boats—the Commander in Chief will return his own barge, and dismiss his Crew.
                    